Citation Nr: 0807838	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio (hereinafter RO).  


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that post-traumatic stress disorder (PTSD) is related to the 
veteran's military service. 

2.  The veteran served in the Republic of Vietnam.

3.  The medical evidence of record does not show peripheral 
neuropathy as a result of military service, or to any 
incident therein.   

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).  

2.  Peripheral neuropathy was not incurred in or aggravated 
by service and may not be presumed to been incurred in 
service, to include as a result of in-service exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, letters dated in July 2002, 
January 2003 and March 2006 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA medical 
records.  The veteran has been afforded a VA examination.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file, and the veteran himself indicated in 
a statement received in April 2006 that he had no other 
information or evidence to substantiate his claims.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

A.  PTSD 

Service connection for PTSD requires medical evidence 
diagnosing under the provisions of 38 C.F.R. § 4.125(a) 
(2007); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); see also American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) (DSM-IV).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."  

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304. 

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The veteran's service personnel records show that he served 
in the Republic of Vietnam from May 1968 to May 1969 with the 
524th Quartermaster Company as an Engineer Equipment 
Mechanic.  No decorations, medals, badges, or commendations 
confirming the veteran's participation in combat are 
demonstrated.  

The veteran contends that he has PTSD as a result of his 
service in Vietnam, due to stressors that include witnessing 
persons being killed in rocket attacks and a fire from an 
exploding gas pump.  The veteran's stressor accounts and 
personnel records were forwarded to the U. S. Army and Joint 
Services (JSRRC) Records Research Center, who in a January 
2004 response indicated the veteran's unit was located at Cam 
Ranh Bay and that there were 3 rocket attacks during February 
and March 1969 at Cam Ranh Bay.  This response also 
documented that two of the friends named by the veteran as 
having being killed in Vietnam were killed in action, one in 
June 1968, while the veteran was stationed in Vietnam, and 
the other in July 1969, after the veteran left Vietnam.  Also 
documented was a fire in August 1968 that "totally 
destroyed" the unit mess hall. 

VA outpatient treatment records list PTSD as one of the 
veteran's conditions.  However, a comprehensive VA 
examination did not find PTSD.  In this regard, the examiner, 
following a review of the claims file and examination of the 
veteran, noted as follows: 

Although the patient's self-reported 
symptoms in and of themselves suggest the 
need for consideration of a PTSD 
diagnosis, a comparison of his statements 
have been inconsistent casting doubt on 
his credibility as a reliable historian.  
Thus, there is substantial doubt 
regarding the veracity of the veteran's 
statements with regard to the presence 
and/or severity of his endorsed symptoms.  
It was noted that during the patient's 
interview, he displayed no emotional 
reaction when discussing traumatic 
material.  Also it is noted that the 
veteran was never engaged in or expressed 
any interest in individual 
psychotherapy/group therapy other than 
receiving medications/and he does not 
receive any PTSD specific medications.  
If the symptoms are as bothersome as the 
veteran would have others believe, it is 
suspicious that he has shown no interest 
in alleviating such symptoms.  

The examiner also noted that while some of the veteran's 
stressors had been verified, "curiously, he does not feel 
any of these stressors are most bothersome."  

Although VA outpatient treatment records list PTSD as a 
condition, these reports were not based on verified stressors 
in compliance with 38 C.F.R. § 3.304(f).  Indeed, reports 
from inpatient treatment in October 2000 for panic attacks 
showed the veteran not referring to in-service stressors, but 
instead to deaths of two family members and a friend in the 
previous two months.  

As a layperson, the veteran is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, his assertion that he 
currently has PTSD as a result of the claimed stressors is 
outweighed by the objective negative clinical evidence; in 
particular, the February 2004 VA examination which did not 
find that the criteria for a diagnosis of PTSD, linked to 
verified stressors, conforming with DSM-IV had been met.  In 
this, and in other cases, only medical evidence may be 
considered to support Board findings.  The Board may not base 
a decision on its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the 
claim for service connection for PTSD cannot be granted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for PTSD, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
B.  Peripheral Neuropathy

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 11101; 38 C.F.R. 
§§ 3.303(a), 3.304.  There are some disabilities, including 
organic disease of the nervous system, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).


A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  A 
rebuttable presumption is recognized for a rebuttable 
presumption is recognized for acute and subacute peripheral 
neuropathy.  However, 38 C.F.R. § 3.309(e) defines acute and 
subacute peripheral neuropathy as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).  Peripheral neuropathy was 
not show within weeks or months of exposure to Agent Orange.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

After reviewing the veteran's claims folder, the Board finds 
that there is no evidence suggesting a direct link between 
any current peripheral neuropathy of the lower extremities, 
and his inservice exposure to herbicide agents.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The veteran's 
service medical records are silent as to any complaints of or 
treatment for peripheral neuropathy.  The veteran's post 
service medical records reveal that the veteran there is no 
diagnosis of peripheral neuropathy of record.

The veteran's statements are acknowledged.  He argues that he 
was exposed to Agent Orange during service and that this 
exposure has caused peripheral neuropathy.  Although the 
veteran may be competent to testify as to the symptomatology 
he has experienced over the years, without medical expertise 
or training, he is not competent to offer a medical opinion 
as to whether he has a current disability to include the 
diagnosis or causation of such.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (laypersons are not competent to render 
medical opinions).

Overall, the preponderance of the evidence is against the 
veteran's claim.  Peripheral neuropathy of the right and left 
lower extremities was not shown in service or and a diagnosis 
of peripheral neuropathy subsequent to service is not of 
record.  As the preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).

 
ORDER

Service connection for PTSD is denied. 

Service connection for peripheral neuropathy is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


